DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 10-24 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art teach valve members for testing pipelines such as shown in United States Patents 8,210,029, 7,325,442, 5,076,095, 4,658,861, 4,407,171, and 1,133,714, United States Patent Application Publication 2010/0037681, and International Patent Application Publication WO-2006/053370.  With regard to claim 1 the prior art do not appear to teach or suggest a valve member for testing pipelines including the combination of an  insert that includes a fitting which provides access between the first side of the insert and a third side of the insert and where the fitting is separate from the control valve and where the insert having a first side facing upwards and a second side facing downwards when positioned in the opening, the first side and the second side have a conduit positioned therebetween.  With regard to claim 17 United States Patent 1,133,714 to Elder discloses a valve assembly having a valve housing (reference item A) having an inlet (reference item A1), an outlet (reference item A2), and an opening (reference item A4) in fluid communication with the inlet and outlet.  The valve assembly also has an insert (reference item E) that is removably insertable into the opening.  The insert has a first side facing upwards and a second side facing downwards when it is positioned in the opening.  The insert is provided with a conduit (reference item F1) between the two sides.  A control valve (reference item G) is located at least partially within the conduit and movable from an open position (where a passage (reference item G1) is in fluid communication with the conduit) to a closed position (where the passage is not in fluid communication with the conduit).  The valve is a rotary valve.  In the closed position fluid cannot pass through the conduit.  The insert and the valve (when closed) will substantially seal the inlet and stop fluid from flowing to the outlet.  In use the valve assembly without the insert is attached to a pipework.  When a water test is to be performed the insert is secured within the opening space in the valve assembly as shown in figure 2.  The valve is closed.  Water is filled within the pipework above the valve assembly.  After the user determines that the water test is successful the valve is opened.   Water above the valve assembly is allowed to drain via the outlet.  Of course, after the test the insert is removed and the opening is sealingly closed such as with a screen plug (reference item B) and second plug (reference item C).  With regard to claim 21 the second plug is removable from an aperture (reference item B1) and, therefore, provide access to the insert.  With regard to claim 22 Elder states that the water above the valve assembly is for "testing the pipe and the joints", which one of ordinary skill would clearly know to be a test for leaks.  Elder does not teach a fitting for accessing a first and third sides of an insert.  Hart et al. teach various steps including a filling step and a draining step using a first valve (reference item 74) and a second valve (reference item 84).  There is filling step where the second valve is closed and the first valve is opened, a non-filling step where the two valves are closed, and a draining step where the first valve is closed and the second valve is opened.  The location and operation of Hart et al.'s valves do not appear to teach the operational steps as in claim 17.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856